Title: To George Washington from Colonel Thomas Proctor, 19 March 1778
From: Proctor, Thomas
To: Washington, George



Honoured Sir
Artillery Park [Valley Forge] March 19th 1778

To submit to injuries wilfully commited would be implicitly giveing up the point, as well the honour we mean to support on this stage of time; Especially where characters are wounded, and secretly vilefied. The matter I wish to convey to your Excellency is the infringements of Colonel Crane, and his Colleigues, to sully the honour of my Regiment, by insinuations through different channels. I therefore think it a duty I owe myself, and the Gentlemen I have the honour to command, to promote if possible Harmony in the Brigade, by due subordination, and to stop the growing insults of the Commadant. And tho in the present case I am constraind to take notice of, and espouse the cause of Captain Procter as my relative, do submit my actions to be

scrutanizd by any; Sensible I am free from partial conduct, to Officers and men, And in order to prevent a multiplyed discussion of facts, that were significant in themselves; and pointed with envy, shall confine myself and present the inclosd papers, as they were simply transacted, that Justice may be dealt to the parties through your Excellencys known candour, which may in future prevent usurping authority of sporting the characters of Officers by Arresting of Gentlemen for sundry days as may appear, and then to discharge A Court duly comven’d for their trial, with insults in Brigade orders, while the Officer still continues arrested and waits to be he⟨ard⟩. I am with all due Respect Your Excellencys devoted and most Obet Servant

Thos Proctor Colonel of Artillery

